NUMBER 13-21-00407-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSAPHAT LOZANO,                                                           Appellant,

                                                 v.

RAYMONDVILLE INDEPENDENT
SCHOOL DISTRICT,                                                            Appellee.


                   On appeal from the 197th District Court
                         of Willacy County, Texas.


                          ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This cause is before the Court on appellant’s letter filed on March 2, 2022, which

we construe as a motion to abate. On November 22, 2021, the Clerk of the Court notified

appellant’s previous counsel that the notice of appeal does not comply with TEX. R. APP.

P. 25.1(d)(2). On February 1, 2022, appellant’s counsel, the Honorable Larry Warner,
passed away. Shortly thereafter, the trial court signed the final judgment in this matter.

Accordingly, appellant needs time to retain new counsel and to file an amended notice of

appeal.

      The Court, having fully examined and considered appellant’s motion, is of the

opinion it should be granted. Therefore, appellant’s motion to abate is granted and this

matter is abated until June 13, 2022, or until new counsel files an appearance for

appellant, whichever comes first.


                                                              PER CURIAM


Delivered and filed on the
15th day of March, 2022.




                                            2